Citation Nr: 0718070	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision, in which the RO, 
inter alia, continued the veteran's 20 percent rating for 
diabetes mellitus, type II.  The veteran filed a notice of 
disagreement (NOD) in August 2004, and the RO issued a 
statement of the case (SOC) in October 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in May 2005.

In May 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.  During the hearing, 
the veteran's representative clarified that the veteran was 
seeking a 40 percent rating for his diabetes mellitus.  The  
submitted to the Board additional evidence for consideration 
in connection with the claim on appeal, along with a waiver 
of RO jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2006).

As a final preliminary matter, the Board notes that, in the 
May 2005 substantive appeal, the veteran's representative 
argued that the veteran should also receive special monthly 
compensation based on housebound status.  Further, during the 
May 2006 hearing, the veteran raised the matters of service 
connection, and separate ratings for, complications of 
diabetes.  As claims for these benefits have not been 
adjudicated by the RO, they are not currently before the 
Board; hence, they are referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Collectively, the medical evidence indicates that 
veteran's diabetes mellitus, type II, requires insulin, 
restricted diet, and regulation of activities. 


CONCLUSION OF LAW

The criteria for a rating of 40 percent for diabetes 
mellitus, type II, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  

Considering the claim on appeal in light of the record, and 
given the Board's favorable disposition of the claim on 
appeal to the extent requested-resulting in a full grant of 
the benefits sought-the Board finds that all notification 
and development action needed to fairly adjudicate the claim 
has been accomplished.


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's diabetes mellitus, type II, is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913.  

Under DC 7913, a 20 percent rating requires insulin or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  A 100 
percent rating requires more than 1 daily injection of 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least 3 hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight or strength, or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913 (2006).

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that a 40 percent rating for the 
veteran's diabetes mellitus, type II, is warranted.

In this regard, the Board notes that the veteran's VA 
treatment records, dated from October 2003 to October 2004 
indicate that the veteran was insulin dependent and was on a 
restricted diet, with which he was compliant.  In addition, 
in February 2005 letters, the veteran's private physician, S. 
Rosenthal, M.D. states that the veteran is required to take 
insulin, and to follow a diabetic diet.  The letters also 
indicate that the veteran has been advised to avoid strenuous 
physical activities; in the February 1 letter, Dr. Rosenthal 
attributed the restricted activities to diabetic peripheral 
neuropathy; however, in a February 3 letter, Dr. Rosenthal 
indicated that the restricted activities were attributable to 
the service-connected diabetes mellitus.  Affording the 
veteran the benefit of the doubt (see 38 C.F.R. §§ 3.102, 
4.3), the Board accepts the representative argument that Dr. 
Rosenthal's latter statement was a clarification of the 
earlier letter.  

As such, the Board finds that, collectively, the medical 
evidence indicates that the veteran's diabetes mellitus, type 
II requires insulin, a restricted diet, and regulation of 
activities, consistent with the criteria for the 40 percent 
rating sought.  See 38 C.F.R. § 4.119, DC 7913.





ORDER

A 40 percent rating for diabetes mellitus, type II is 
granted, subject to the legal authority governing the payment 
of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


